 648DECISIONSOF NATIONALLABOR RELATIONS BOARDHobart Corporation and International Ut:ion,AlliedIndustrialWorkers of America,AFL-CIO. Cases8-CA-9844 and 8-RC-10267March 14, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONreceived from the General Counsel and the Respondent onSeptember 27, and they have been carefully considered.Upon the entire record in this case, and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTBY MEMBERSFANNING, PENELLO, ANDWALTHEROn October 28, 1976, Administrative Law JudgeJohn P. von Rohr issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,Hobart Corpora-tion,WestLiberty,Ohio,its officers,agents, succes-sors,and assigns,shall take the action set forth in thesaid recommended Order.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEJOHN P. voNROHR,Administrative Law Judge: Upon acharge filed on February 17, 1976, the General Counsel oftheNational Labor Relations Board, for the RegionalDirector for Region 8 (Cleveland, Ohio), issued a com-plaint on June15, 1976,againstHobart Corporation,herein called the Respondent or the Company, allegingthat it had engaged in certain unfair labor practicesAct, as amended. This case was consolidated with aproceeding involving objections to conduct affecting theresult of an election. The Respondent filed an answerdenying the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice, a hearing was held before me inBellefontaine,Ohio, on August 24, 1976. Briefs wereThe Respondent is an Ohio corporation with its principaloffice and place of business located in Troy, Ohio, where itisengaged in the production of gray-iron castings. TheRespondent annually ships products valued in excess of$50,000 from its West Liberty, Ohio, facility, the only oneof its various facilities herein involved, to points and placeslocated outside the State of Ohio. The Respondentconcedes, and I find, that it is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Union, Allied Industrial Workers of Amer-ica,AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESSolely at issue herein is whether the Respondent, duringan organizational campaign which began in the middle ofJanuary 1976 and culminated with an election held onMarch 12, 1976,engagedinconduct independentlyviolative of Section 8(a)(1) of the Act. Except whereotherwise noted, the facts as set forth below are undisputedor undenied.Interference,Restraint,and Coercion1.No-distributionincidentsJust before noon on February 16, 1976,1 employee BenGrimes, who was out on sick leave, came to the plant toobtaininsurancepapers related to hisillness.Since thepersonnel employees were not in the office at this time,Grimes went to the lunchroom and sat down at a table witha number of other employees. Having brought with himunion leaflets,Grimes placed these on the table. Theleafletswere picked up by other employees and soon werebeing generally distributed throughout the lunchroom. Asthiswas goingon, Tony Kavalouskas, the plant superinten-dent, entered the area. Observing union literature on thetable before Grimes, Kavalouskas told Grimes to "get thestuff out of there or a lot of people are going to be introuble." Employee Charles Thompson protested, saying"there is nothing wrong with us having this." The plantsuperintendent replied, "I've got my orders," and with thishe left the room. However, he returned about 5 minuteslater and observed that the union literature had not beenremoved. With this, Kavalouskas told Grimes to "get thisstuffgathered up and get it out of here now." WhenGrimes replied that the employees had a right to read theliterature,Kavalouskas replied, "Not with the companyAll dateshereinafterset forth refer to the year 1976.228 NLRB No. 80 HOBART CORP.649you don't. I'm doing my job and you're doing yours. Nowget this stuff gathered up and get it out of here orI'm goingto call the guard and have you and your union junkescorted out of here." With this, Grimes departed.Respondent defends the conduct related above on theground that it subsequently permitted employees todistribute unionliteraturein nonworkingareas inside theplant and in the parking lot, and that it also permittedunion literature to be posted on the company bulletinboard. Although the record reflects that such indeed wasthe case during the period between February 16 and theelection held on March 12, 1976, I still find thai theconduct of the plant superintendent in prohibiting thedistribution of union literature in the lunchroom, andcoercively so, was violative of Section 8(a)(1) of the Actand that an appropriate remedial order is warranted. In sofinding, I find it noteworthy that the Respondent admitted-ly took no overt action thereafter to disavow the conduct ofthe plant superintendent. Further, in analogous situationsinvolving unlawful no-solicitation rules, the Board has heldthat subsequent modification of an unlawful rule "does nothave the retroactive effect of validatingits initialpromulga-tion or preclude the Board from issuing an appropriatecease anddesist order." 2Employee Charles Thompson was engaged in distrib-uting unionliteratureat the maingate to the Respondent'splant in the late afternoon a few days prior to the election.Because itwas cold, Thompson asked a guard who wasstationed inside the guard shack at the gate if he could passout the literature through a window from within the shack.The guard, a nonsupervisory employee, said that he couldand Thompson proceeded to do so. A short while later,Edward Cahill, the personnelmanager,appeared. Cahilltold Thompson that he was not allowed to pass out thepamphlets from within the shack, but that he could do so atthe gate. Insofar as the foregoing is alleged to be a violationof the Act, I recommend that the allegation be dismissed. Ido so on the premise that the guard shack quite obviouslyis a working area and that the Respondent was within itsrights inrefusing to permit the use of it for the distributionof union literature.32.InterrogationIn the latter part of January, Personnel Manager Cahillbroached employee Jerry Adams and asked, "Where isyour card?" Adams thereupon pulled out his productioncard but Cahill said, "No, I don't mean that card, I meanyour union card." When Adams responded that he had notsigned a card, Cahill asked if he would go to the meetingand report back to him. To this, Adams responded that he,.was not going to bite the hand that feeds me." Beyond theforegoing,Cahill testified that he in fact d:J attend ascheduled union meeting that night and that it was his clearimpression that Cahill's question related to it.2Levi Strauss&Co,172 NLRB732, 747(1968).sEmployee Douglas Harnisch gave testimony to the effect that, whereashis duties normally took him to all areas of the plant,he was restricted toone certain area during the 10 days preceding the election. However, there isno allegation in the complaint,nor does the General Counsel contend in hisbrief,that this specifically involved a violation of the Act.In therefore notA similar incident involving Cahill occurred on February10 and involved employee Douglas Harnisch. Thus, on thisoccasion Cahill asked Harnisch, a member of the unionorganizing committee, if he was going to a union meeting.Harnisch responded in the affirmative. Cahill thereuponasked if he would report back to him. Harnisch replied thathe would do so.The evidence further reflects that on January 29, the dayafter a union meeting, Foreman Richard Harnish queriedemployee Donald Moon as to why he was for the Union;and that on February 5, the day following a scheduledunion meeting, the same foreman asked employee JerrySalyer if aunion meetinghad been held the precedingevening.Contrary to the Respondent's contention that the aboveincidents were the result of "chance encounters" and thatthe interrogations were "isolated and noncoercive," Ca-hill'sconduct in interrogating Adams and Harnischconcerning their union activities and his requesting thatthese employees report back to him after attending unionmeetings were clearly violative of Section 8(a)(1) of theAct. So, too, was Foreman Harnish's interrogation ofemployees Moon and Salyer. I so find.With further respect to alleged interrogation, employeeCharles Thompson testified that, on February 10, Foi;:manDale Snow asked ho . ' many union cards he had signed byother employees. According to Thompson, during the sameconversation Snow mentioned a strike at another plant andalso told him that "if we got the union in, they could takeallof our benefits that we have now and start fromscratch." Emphatically denying that he ever interrogatedThompson concerning union cards or the signing of them,Snow testified that Thompson repeatedly brought up thesubject of unions and strikes and attempted to engage himin conversations concerning these subjects. Snow alsodenied ever telling Thompson that employee benefitswould be taken away if the Union got in, although he didsay on one occasion, when the subject of strikes came up,that "when they went to the negotiating table, they startednegotiating from where they were at the time." Snowimpressed me as a sincere and credible witness. Cross-examination of this witness did not shake his testimony,but rather made him appear more convincing. In theinstances noted above, I credit his testimony over that ofThompson. Accordingly, it is recommended that para-graphs 9(A) and (B) of the complaint, which involveallegations pertaining to the conduct of Snow, be dis-missed.3.The speech, alleged threatAn amendment to the complaint alleges that, in a speechgiven to all employees on March 10, Willard Heilberger,the plant manager, unlawfully threatened to closeplantif the employeesselectedthe Union. The pertinent part ofthe speech which is thus attacked by the General Counsel,passing upon the matter, I deem it appropriate to additionally note thatthere is no evidence to reflect that Harnisch, a known member of theorganizing committee, was ever prohibited from soliciting employees orfrom distributing union literature during his nonworking time in nonwork-ing areas of the plant. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDand which was reduced to writing and read to theemployees by Heilberger on this date,stated as follows:Ibelieve you will agree that the future has to beconsidered both on the basis of job security andpersonal growth because the only real security is to be agrowing individual in a growing organization. Nounion can guarantee this.Just think about whathappened right here not long ago.Gulf and Westernonce occupied this very space.Gulf and Western shutdown after a union became the employees representa-tive.What kind of job security did a union give theGulf and Western employees who lost their jobs? Nounion can guarantee job security. Job security dependson you and on me not on any union.Whether or not the above statement constituted animplied threat,as alleged above,is in my view a borderlinesituation.However,the record reflects that the facts withrespect toGulf and Westernappear tobe true.On balance,and even considered with the entire text of speech(which Ihave done),in view of the apparent truth of the matter, it ismy conclusion,and I fmd, that the speech was within thebounds of freedom of expression of opinion permitted toan employer.Accordingly,it is recommended that theallegation bedismissed.4.The objectionsHaving found that certain conduct of the Respondentviolated Section 8(a)(l) of the Act, I further fmd that suchconduct also interfered with the employees'exercise of afree and untrammeled choice in the election held on March12, 1976.4 Accordingly, I shall recommend that the saidelection be set aside and that a new election be held at suchtime as the Regional Director deems appropriate.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theRespondent described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDY3.By interfering with,restraining,and coercing itsemployees in the exercise of rights guaranteed by Section 7of the Act, the Respondenthas engaged and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,and pursuant to Section 10(c) of the Act,I hereby make thefollowing:ORDERSThe Respondent, Hobart Corporation,West Liberty,Ohio, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Prohibiting employees from distributing union litera-ture in nonworking areas of the plant during theirnonworking time.(b) Interrogating employees concerning their unionactivities and sympathies;and telling their employees toreport back to them after attending union meetings.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its facility at West Liberty, Ohio, copies of thenoticemarked"Appendix."6Copies of said notice, onforms providedby theRegional Director for Region 8,after being duly signedby theRespondent's authorizedrepresentative, shall be posted by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(b) Notifythe Regional Director for Region 8, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the election conductedin Case 8-RC-10267be set aside and that a new electionbe held at such time as the Regional Director deemsappropriate.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsnot specificallyfound herein.Having found that the Respondent has engaged incertain unfair labor practices violative of Section 8(a)(1) oftheAct,Ishall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.CONCLUSIONS OF LAW1.The Companyisengaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.4Specifically, and in accordance with the findings heretofore made, Ifind that Objections 2 and 3 be sustained,but that Objections 4, 5, 6, 8, and9 be overruled.5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adoptedby theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." HOBART CORP.651APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT prohibit our employees from distrib-uting union literature in nonworking areas of the plantduring their nonworking time.WE WILL NOT interrogate our employees concerningtheir union activities of sympathies.WE WILL NOT ask our employees to report back to usafter attending union meetings.WE WILL NOT in any like or related manner interferewith our employees in the exercise of their organiza-tional rights guaranteed under the National LaborRelations Act, as amended.All of our employees are free to become or remain, or torefrain from becoming or remaining, members of Interna-tional Union, Allied Industrial Workers of America, AFL-CIO, or any other labor organization, as guaranteed bySection 7 of the Act.HOBART CORPORATION